 


109 HR 4604 IH: Simon Wiesenthal Holocaust Education Assistance Act
U.S. House of Representatives
2005-12-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 4604 
IN THE HOUSE OF REPRESENTATIVES 
 
December 16, 2005 
Mrs. Maloney (for herself, Mr. Higgins, Mr. Holt, Mr. Brown of Ohio, Mr. McDermott, Mr. Hastings of Florida, Mr. Ackerman, Mr. McGovern, Mr. Moran of Virginia, Ms. Schakowsky, Mr. Berman, Mr. Lynch, Mr. Clay, Mrs. McCarthy, Mr. Weiner, and Ms. Wasserman Schultz) introduced the following bill; which was referred to the Committee on Education and the Workforce 
 
A BILL 
To authorize the Secretary of Education to make grants to educational organizations to carry out educational programs about the Holocaust. 
 
 
1.Short titleThis Act may be cited as the Simon Wiesenthal Holocaust Education Assistance Act. 
2.Findings and purposes 
(a)FindingsThe Congress makes the following findings: 
(1)The Holocaust was an historical event that resulted in the systemic, state-sponsored mass murders by Nazi Germany of 6,000,000 Jews, along with millions of others, in the name of racial purity. 
(2)Six States (California, Florida, Illinois, Massachusetts, New Jersey, and New York) now mandate that the Holocaust be taught in the educational curriculum, 11 States (Connecticut, Georgia, Indiana, Nevada, North Carolina, Ohio, Pennsylvania, South Carolina, Tennessee, Virginia, and Washington) recommend teaching the Holocaust but do not provide sufficient funds to assist in the training and educating of teachers, and 3 States (Alabama, Mississippi, and West Virginia) have established councils or commissions that promote Holocaust education. 
(3)The Holocaust is a sensitive and difficult issue about which to teach, and to do so effectively, educators need appropriate teaching tools and training to increase their knowledge to enhance the educational experience. 
(b)PurposesThe purposes of this Act are the following: 
(1)To educate Americans so that they can— 
(A)explore the lessons that the Holocaust provides for all people; and 
(B)be less susceptible to the falsehood of Holocaust denial and to the destructive messages of hate that arise from Holocaust denial. 
(2)To provide resources and support for education programs that— 
(A)portray accurate historical information about the Holocaust; 
(B)sensitize communities to the circumstances that gave rise to the Holocaust; 
(C)convey the lessons that the Holocaust provides for all people; and 
(D)by developing curriculum guides and providing training, help teachers incorporate into their mainstream disciplines the study of the Holocaust and its lessons. 
3.Authority to make grantsFrom any amounts made available to carry out this Act, the Secretary may make grants under this Act to educational organizations to carry out proposed or existing Holocaust education programs. 
4.Use of grant amounts 
(a)In GeneralAn educational organization receiving grant amounts under this Act shall use such grant amounts only to carry out the Holocaust education program for which the grant amounts were provided. 
(b)RequirementsAn educational organization receiving grant amounts under this Act shall comply with the following requirements: 
(1)Continuation of eligibilityThe educational organization shall, throughout the period that the educational organization receives and uses such grant amounts, continue to be an educational organization. 
(2)Supplementation of existing fundsThe educational organization shall ensure that such grant amounts are used to supplement, and not supplant, non-Federal funds that would otherwise be available to the educational organization to carry out the Holocaust education program for which the grant amounts were provided. 
(c)Additional ConditionsThe Secretary may require additional terms and conditions in connection with the use of grant amounts provided under this Act as the Secretary considers appropriate. 
5.Selection criteria 
(a)In GeneralThe Secretary shall award grant amounts under this Act in accordance with competitive criteria to be established by the Secretary. 
(b)Consultation With Holocaust EducatorsIn establishing the competitive criteria under subsection (a), the Secretary shall consult with a variety of individuals, to be determined by the Secretary, who are prominent educators in the field of Holocaust education. 
6.ApplicationThe Secretary may award grant amounts under this Act only to an educational organization that has submitted an application to the Secretary at such time, in such manner, and containing such information as the Secretary may require. 
7.Review and sanctions 
(a)Annual ReviewThe Secretary shall review at least annually each educational organization receiving grant amounts under this Act to determine the extent to which the educational organization has complied with the provisions of this Act. 
(b)Imposition of SanctionsThe Secretary may impose sanctions on an educational organization for any failure of the educational organization to comply substantially with the provisions of this Act. The Secretary shall establish the sanctions to be imposed for a failure to comply substantially with the provisions of this Act. 
8.Annual reportNot later than February 1 of each year, the Secretary shall submit to the Senate and House of Representatives a report describing the activities carried out under this Act and containing any related information that the Secretary considers appropriate. 
9.DefinitionsFor purposes of this Act, the following definitions shall apply: 
(1)Educational organizationThe term educational organization means an entity— 
(A)described in section 501(c)(3) of the Internal Revenue Code of 1986; 
(B)exempt from tax under section 501(a) of the Internal Revenue Code of 1986; and 
(C)organized and operated for cultural, literary, or educational purposes. 
(2)Holocaust education programThe term Holocaust education program means a program that— 
(A)has as its specific and primary purpose to improve awareness and understanding of the Holocaust; and 
(B)to achieve such purpose, furnishes one or more of the following: 
(i)Classes, seminars, or conferences. 
(ii)Educational materials. 
(iii)Teacher training. 
(iv)Any other good or service designed to improve awareness and understanding of the Holocaust. 
(3)HolocaustThe term Holocaust means the historical event that resulted in the systemic, state-sponsored mass murders by Nazi Germany of 6,000,000 Jews, along with millions of others, in the name of racial purity. 
(4)SecretaryThe term Secretary means the Secretary of Education. 
10.RegulationsThe Secretary shall issue any regulations necessary to carry out this Act. 
11.Authorization of appropriationsFor grants under this Act, there is authorized to be appropriated to the Secretary $2,000,000 each fiscal year for five fiscal years, beginning with the first fiscal year to commence after the date of enactment of this Act, to remain available until expended. 
 
